 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SIDNEY ROSS DEEGAN, III,                            No. 2:19-CV-2310-WBS-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    STATE OF CALIFORNIA, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for the appointment of counsel

19   (ECF No. 9).

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6
                    In the present case, the court does not at this time find the required exceptional
 7
     circumstances. Plaintiff states that appointment of counsel is warranted because he is indigent,
 8
     the issues involved are complex, he has a limited knowledge of the law, and he is an inmate. See
 9
     ECF No. 9, pgs. 1-2. The court finds that these are not exceptional circumstances. To the
10
     contrary, the circumstances outlined by plaintiff are common to most prisoner litigants. Further,
11
     at this stage of the proceedings before the court has screened the complaint and before any
12
     discovery or substantive motions have been filed, the court cannot say that plaintiff has any
13
     likelihood of success on the merits. Additionally, plaintiff has thus far demonstrated an ability to
14
     articulate himself on his own. Finally, a cursory review of the complaint reflects that the issues
15
     presented – denial of medical treatment, denial of basic necessities, and retaliation – do not
16
     appear to be complex.
17
                    Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the
18
     appointment of counsel (ECF No. 9) is denied.
19

20
     Dated: January 21, 2020
21                                                          ____________________________________
                                                            DENNIS M. COTA
22
                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        2
